NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                               __________

                                   No. 13-4074
                                   ___________

                        UNITED STATES OF AMERICA

                                        v.

                              RICHARD BROWN,
                            a/k/a Christopher Johnson

                              RICHARD BROWN,
                                           Appellant
                                ______________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                 (D.C. Crim. Action No. 2-12-cr-00202-001)
                District Judge: Honorable Donetta W. Ambrose
                                ______________

                    Submitted Under Third Circuit LAR 34.1(a)
                               September 11, 2014
                                ______________

      Before: RENDELL, GREENAWAY, JR., and SLOVITER, Circuit Judges.

                       (Opinion Filed: December 15, 2014)
                                ______________

                                    OPINION
                                 ______________
GREENAWAY, JR., Circuit Judge.

     Richard Brown (“Brown” or “Appellant”) pled guilty to one count of possession
of a firearm by a convicted felon, and two counts of distribution and possession with

intent to distribute a quantity of cocaine base. The District Court sentenced Brown to a

term of 210 months’ imprisonment. Brown now attacks both the substantive and

procedural reasonableness of the District Court’s sentence. For the following reasons, we

will affirm the District Court’s judgment of conviction.



I. FACTUAL BACKGROUND

       In August 2009, Brown obtained a handgun from Jamie McClellan (“McClellan”),

a co-defendant in this case, in exchange for three grams of crack cocaine. This

transaction occurred at the home of Kevin Gardner (“Gardner”), a confidential informant

for the Government. Brown left the handgun at Gardner’s home, but confirmed that the

handgun belonged to him in subsequent recorded phone calls with Gardner.

       A month later, agents with the Bureau of Alcohol, Tobacco and Firearms set up a

surveillance camera inside Gardner’s home, and captured both audio and video

recordings of Brown selling 4.9 grams of crack cocaine to Gardner.

       Based on the quantum of evidence, Brown pled guilty to one count of possession

of a firearm by a convicted felon, and two counts of distribution and possession with

intent to distribute crack cocaine.

       At sentencing, the District Court imposed enhancements on Brown’s sentence


       
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
                                             2
based on Brown’s three prior state court felony convictions involving controlled

substances.1 The District Court applied a downward adjustment for acceptance of

responsibility. Based on a category VI criminal history, Brown’s advisory Guidelines

range was 210 to 262 months’ imprisonment. The District Court properly considered

several § 3553(a) factors, including the offense’s nature and circumstances, Brown’s

history and characteristics, deterrence, and training. Ultimately, the District Court

imposed a sentence of 210 months’ imprisonment. 2



II. ANALYSIS

       We review sentences “under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007). “[W]e are to ensure that a substantively

reasonable sentence has been imposed in a procedurally fair way.” United States v.

Levinson, 543 F.3d 190, 195 (3d Cir. 2008).3



       1
        The enhancements were for (1) career offender status, because this case involves
drug distribution, and (2) armed career criminal status because Brown pled guilty to an
offense under 18 U.S.C. § 922(g)(1).
       2
         The District Court had jurisdiction under 18 U.S.C. § 3231. This Court has
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
       3
         When no objection is made in the District Court, sentencing procedure is
reviewed for plain error. United States v. Flores-Mejia, 759 F.3d 253, 256 (3d Cir.
2014). However, “[b]ecause defendants sentenced before the issuance of [Flores-Mejia]
had not been warned that they had a duty to object to the sentencing court’s procedural
error after sentencing, we will not apply this new rule retroactively and will, instead,
review for abuse of discretion. Applying that standard, we have held that a district court
                                             3
       Under our three-step sentencing framework, district courts must: (1) “calculate a

defendant’s Guidelines sentence precisely as they would have before [United States v.

Booker, 543 U.S. 220 (2005)],” (2) “‘formally rul[e] on the motions of both parties and

stat[e] on the record whether they are granting a departure,’” and (3) “‘exercise [] [their]

discretion by considering the relevant [§ 3553(a)] factors’. . . in setting the sentence they

impose regardless whether it varies from the sentence calculated under the Guidelines.”

United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006) (quoting United States v. King,

454 F.3d 187, 196, 194 (3d Cir. 2006) (alterations in original)). Under the third step, the

District Court “must ‘acknowledge and respond to any properly presented sentencing

argument which has colorable legal merit and a factual basis.’” Flores-Mejia, 759 F.3d

at 256 (quoting United States v. Begin, 696 F.3d 405, 411 (3d Cir. 2012)).

       Here, the District Court properly applied this framework. First, the Court

determined the advisory Guidelines range. Counsel for the Appellant indicated that he

and his client understood the Court’s assessment of the range, and no departure motions

were made. Before imposing the sentence, the Court considered several § 3553(a)

factors, including inter alia, the nature and circumstances of the offense, the Appellant’s

history and characteristics, deterrence, and training. Accordingly, there was no

procedural error.



abuses its discretion when it fails to give ‘meaningful consideration’ to an argument
advanced by the defendant.” Id. at 259.


                                              4
       We next consider the substantive reasonableness of the sentence. Our review of

the application of the § 3553(a) factors is “highly deferential.” United States v. Bungar,

478 F.3d 540, 543 (3d Cir. 2007). Moreover, “[w]e may not substitute our judgment for

the sentencing court’s.” Id. Indeed, even if this Court would have imposed a different

sentence, we must not do so as long as any reasonable court could have imposed the

given sentence. United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009). Although

Appellant sought a sentence below the Guidelines range, the Court properly considered

the § 3553(a) factors in denying this request and imposing a sentence at the bottom of the

Guidelines range and explained its reasons for doing so. See Rita v. United States, 551

U.S. 338, 356 (2007); Levinson, 543 F. 3d at 196 (the district court’s explanation must be

“sufficient for us to see that the particular circumstances of the case have been given

meaningful consideration within the parameters of § 3553(a)”). Thus, this sentence is not

substantively unreasonable.



III. CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s judgment of

conviction.




                                             5